106 F.3d 410
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Cipriano SILVAS PADILLA, Defendant-Appellant.
No. 96-10201.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Cipriano Silvas-Padilla appeals his sentence imposed after his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(b)(2).  He contends that the district court erred by imposing a sentence at the high end of his Sentencing Guidelines range and by denying him a three-level downward adjustment for acceptance of responsibility.  In his plea agreement, Silvas-Padilla waived "any right to raise on appeal or collaterally attack any matter pertaining to this prosecution and sentence if the sentence imposed is consistent with the terms of this agreement."   The plea agreement specifically stated that "there is no agreement regarding acceptance of responsibility."   It made no provision regarding sentencing within the guidelines range.  Accordingly, we dismiss this appeal for lack of jurisdiction.  See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3